IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50361
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT C. MITCHELL,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-89-CR-122-ALL
                         - - - - - - - - - -
                            April 19, 1996
Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert C. Mitchell appeals his jury conviction of four

counts of willful failure to make income tax returns for the

1983, 1984, 1985, and 1986 tax years.   Mitchell argues that the

district court erred by allowing the jury to deliberate without

certain defense exhibits, that the district court erroneously

instructed the jury concerning definitions, elements of the

offense, and "Fifth Amendment" returns, and that the district

court erred in its response to a note from the jury during


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50361
                                -2-

deliberations.   He also argues that he was denied effective

assistance of counsel because of counsel's failure to object to

the jury instructions, failure to object to the jury deliberating

without the missing documents, and counsel's alleged false

statements regarding the missing documents.   Mitchell argues that

there was insufficient evidence to support his conviction.

     Having reviewed the arguments and the record, we find no

reversible error and AFFIRM Mitchell's convictions.

     AFFIRMED.